Citation Nr: 1634078	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-24 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for low back disability; and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for left knee disability, to include a left knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION


The Veteran served on active duty in the U.S. Navy from March 1970 to March 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that rating decision, the RO denied the Veteran's claim of service connection for left knee disability as well as the petition to reopen his previously denied claim of service connection for low back disability because new and material evidence to reopen the previously denied claim had not been received.  The Veteran disagreed with the decision, and in a statement of the case (SOC) issued in June 2014 the RO found that the claims remained denied.  The Veteran thereafter perfected his appeal with the submission of a timely substantive appeal.  

Regardless of the RO's determination, the question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

In February 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claim.  
The Veteran's record before the VA currently consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The issues of service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 1995 rating decision declined to reopen an April 1985 rating decision that denied service connection for a low back disability.  The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2.  The evidence associated with the claims file subsequent to the February 1995 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.

3.  A left knee scar was noted at service separation and again in the June 2012 VA examination, and is considered to be causally related to service.  

4.  A left knee disability other than a left knee scar is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for reopening of a previously denied claim of service connection for a low back disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).

2.  The criteria for service connection for left knee disability other than a left knee scar have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for left knee scar have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board is granting in full the benefit sought on appeal with regard to the issue of reopening decided here.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed as to that issue.

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in May 2012, prior to the initial unfavorable adjudication in July 2012.  The letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file, including VA treatment records from the Indianapolis VAMC in 2011 and 2012.  All identified private treatment records, to include those from Drs. Mohn and Lewis, have been associated with the claims file.  Lay statements have been added to the claims folder.  

In addition, during the February 2015 Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue of service connection on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.  As his request, the Veteran was afforded 60 days following his hearing before the undersigned to obtain additional evidence.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, VA obtained a medical examination with opinion in June 2012 as to the left knee.  The examination is adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file, and provided sufficient supporting rationale for the opinions.  Based on the foregoing, the Board finds the examination report to be a thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for left knee disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and obtained an adequate medical opinion, its duty to assist in this case is satisfied.

II.  New and Material Evidence 

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a low back disability was initially denied in an April 1985 rating decision, on the grounds that there was no continuity of symptomatology between a back complaint in service and the then-current back problems.  Records included service treatment records and a January 1985 VA examination report showing an impression of history of chronic low back pain probably related to degenerative disease; an X-ray of the low back was normal.  Service treatment records showed he fell down a ladder onboard the USS Portland, and complained of knee and back pain.  He was examined and found to have a contusion and muscle strain of the back.  He was treated with Darvon and hot soaks and precluded from heavy lifting.  His March 1974 service separation examination reflects that he had normal lower extremities and spine.  

In February 1995, the claim to reopen was denied based on the RO's finding that evidence of treatment in 1988 was not new and material to the claim.  Additional records considered were a January 1995 general medical examination focused on coronary artery disease and private records showing that the Veteran was treated by a chiropractor in 1988 for back spasm.  

Both these denials, based on consideration of all evidence of record at the time, are final, as no additional evidence was submitted within a year of the adverse decisions, and the Veteran did not appeal either denial.

In January 2012, the Veteran sought reopening of his claim; such was denied in the July 2012 decision on appeal here.  Buddy statements from the Veteran's wife and TR assert that they have known the Veteran for many years, and that they witnessed his back problems since service.  They reported that the problems have become progressively worse.  

Chiropractic records dated from 1986 to 1988, and from 1990 to 2009, show that the Veteran had on-the-job (OTJ) back injuries in 1986 and 1990.  

The Veteran testified before the undersigned, indicating that he injured his back falling down a ladder onboard ship.  He stated that his back has been problematic since that time, and that an intercurrent truck/OTJ incidents did not cause his present back problem.  

Mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim, Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Here, however, the Veteran has also submitted evidence regarding continuity of symptomatology, in the form of the aforementioned testimony and lay statements.  These indicate the possibility that the current low back disability could be etiologically related to service.  They are presumed credible for purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Such evidence, and the theory it supports, has not been previously considered, and hence is new.  Further, the new evidence raises the possibility, requiring additional development, of substantiating the claim, as it was noted that previously by the RO that there was no evidence of continuity.  Accordingly, reopening of the previously denied claim of service connection for a low back disability is warranted. 

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis, and must first be considered by the AOJ.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


III.  Service Connection-Knee

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Id.

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for left knee disability.  In particular, he urges that he has a left knee disability that is due to documented incidents in-service.  For the reasons stated below, service connection for left knee disability other than left knee scar is not warranted.  However, service connection for left knee scar is warranted.

Service treatment records document that the Veteran sought treatment for a sprained left knee he incurred while roller skating in December 1970.  The impression was strain, and he was treated with ace wraps, ice and heat.  In March 1971 he hurt his left knee and received stitches when a grinder slipped.  As noted in the previous discussion regarding his low back, three days later, he fell down a ladder onboard the USS Portland, and complained of knee and back pain.  He was examined and found to have contusion and muscle strain of the back.  He was treated with Darvon and hot soaks and precluded from heavy lifting.  His March 1974 service separation examination reflects that he had normal lower extremities and spine, but did have a 1 inch scar on the left knee which was not present on his entrance examination.  

A June 2012 VA examination report reflects that examination was accomplished by an examiner who reviewed the claims file.  The examiner noted that the Veteran had a diagnosis of left knee strain in 1971.  Following a review of the claim, the examiner opined that it was less likely as not that the Veteran has a current left knee disability incurred in or caused by service.  The examiner stated that the treatment in March 1971 was for contusion and sprain of the back.  Any strains of the knee from 1971 would be resolved in a few weeks.  The examiner noted that the Veteran reported that the knee symptoms only started intermittently 12 to 13 years ago.  

There is no current left knee disability that is a recognized chronic disease, nor is it encompassed by a broader listed chronic disability.  38 C.F.R. § 3.309(a).  As such, service connection based on either the presumption in favor of chronic diseases or continuity of symptomatology are not applicable in this particular case.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Turning to direct service connection, VA treatment records reflect that the Veteran has a current diagnosis of left knee scar, both in service and presently.  Also, based on both the Veteran's credible testimony and the record, there is evidence of in-service injury that caused the scarring, the grinder incident.  Accordingly service connection for the left knee disability of left knee scar is warranted.  

With respect to an underlying knee disability, beyond the scar, the June 2012 examination report indicates that there is current left knee strain; therefore, the first element of service connection has been met.  However, the Board finds that the preponderance of the evidence is against a finding that any current strain is due to service for the following reasons.  

The Veteran has repeatedly stated that left knee disability was caused by his active duty service, and specifically his conceded grinder and ladder injuries.  However, while the Veteran is competent to describe continuous symptoms since service, such as pain, the Veteran is not competent to establish the presence of a causal nexus between his current disability and his active duty service, as to do so requires medical expertise.  Jandreau, 492 F.3d at 1377.  This is particularly true as no subsequent medical expert has asserted that there is such a nexus.  As such, the issue of a medical nexus must be determined based on the medical evidence of record.

Turning to the medical evidence, the VA examiner found it less likely than not that any current left knee disability was related to service.  She explained that the treatment in March 1971 was for contusion and sprain of the back, and any strains of the knee from 1971 would be resolved in a few weeks.  She added that the Veteran reported that the knee symptoms only started intermittently 12 to 13 years ago.  

The 2012 opinion was based on review of the history including service treatment records, which described a minor injury.  It addresses all of the critical medical issues in this claim regarding nexus, and is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.  As such, based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left knee disability other than scar is causally related to his active duty service.  

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's left knee disability other than the scar is causally related to his service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

ORDER

Service connection for left knee scar is granted.

Service connection for left knee disability other than scar is denied.

Reopening of a previously denied claim of service connection for a low back disability is granted.

REMAND

Remand is required with regard to the remaining issue, for compliance with due process rights, specifically VA's duties to assist the Veteran in substantiating his claim.  38 C.F.R. §§ 3.159, 20.1304.  VA medical examination or opinion is necessary prior to the final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Evidence indicating that there may be a nexus between a current disability or symptoms and a veteran's service represents a "low threshold."  See McLendon, 20 Vet. App. at 83.  Considering the contentions and lay statements discussed above, but also in view of the reported treatment following intercurrent incidents, an adequate nexus opinion is required to determine whether it is as likely as not that any current low back disability is either due to service or to service-connected left knee scarring.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination; the claims folder must be reviewed in conjunction with the examination.  The examiner must accomplish the following:

(a) Identify all current disabilities and conditions of the low back.

(b) For each condition, the examiner must opine as to the following:

(i) Whether such disability is at least as likely as not caused or aggravated by service. 

(ii) Whether such disability is at least as likely as not caused or aggravated (permanently worsened beyond its natural progression) by a service-connected disability, to include left knee scarring. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed back disorder.

2.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


